[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 04-15269                         FILED
                                                          U.S. COURT OF APPEALS
                           Non-Argument Calendar            ELEVENTH CIRCUIT
                         ________________________                June 22, 2005
                                                             THOMAS K. KAHN
                       Agency Docket No. A96-110-318               CLERK


YI ZHENG,

                                                        Petitioner-Appellant,

     versus

U.S. ATTORNEY GENERAL,

                                                        Respondent-Appellee.

                       __________________________

                  Petition for Review from a Final Decision of
                       the Board of Immigration Appeals
                         _________________________
                                (June 22, 2005)



Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Yi Zheng, a native and citizen of China, attempted to enter the United States
in August 2002 without a valid entry document. Zheng admitted that she was

removable, but sought asylum, withholding of removal under the Immigration and

Nationality Act, and relief under the United Nations Convention Against Torture

and Other Cruel, Inhuman or Degrading Treatment or Punishment. An

Immigration Judge ruled that Zheng was removable and that she was not entitled

to asylum, withholding of removal, or CAT relief. Zheng appealed the IJ’s

decision to the Board of Immigration Appeals. The BIA affirmed without opinion.

See 8 C.F.R. § 1003.1(e)(4). Zheng now petitions this Court for review.

      “Because the BIA affirmed the IJ’s order without opinion, the IJ’s decision

constitutes the final agency determination to be reviewed by this Court.” Forgue

v. U.S. Att'y Gen., 401 F.3d 1282, 1285 n.2 (11th Cir. 2005). “To the extent that

the BIA’s decision was based on a legal determination, this Court’s review is de

novo.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004).

“The BIA’s factual determinations are reviewed under the substantial evidence

test, and this Court must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at

817–18 (internal marks and citation omitted).

      “We have described the substantial evidence test as ‘deferential,’ and have

emphasized we may not ‘re-weigh the evidence’ from scratch.” Mazariegos v.

                                          2
U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). “To reverse the IJ’s fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (considering a

withholding of removal claim).

       Zheng challenges the IJ’s allegedly heavy reliance on the State

Department’s County Reports. This issue is meritless. We have said that an IJ

may heavily rely on the Country Report. Reyes-Sanchez v. U.S. Att’y Gen., 369

F.3d 1239, 1243 (11th Cir. 2004).

       Zheng also alleges that the IJ erred in finding her not credible, a

determination that undermined her ability to gain relief. “As with other factual

findings, ‘[c]redibility determinations . . . are reviewed under the substantial

evidence test.’ That is, ‘[t]he trier of fact must determine credibility, and this court

may not substitute its judgment for that of the [IJ] with respect to credibility

findings.’” Forgue, 401 F.3d at 1286 (internal citations omitted; brackets in

original).

       “[A]n adverse credibility determination alone may be sufficient to support a

denial of an asylum application”1 Id. at 1287. “Of course, an adverse credibility


       1
         If an applicant cannot establish that she is entitled to asylum, she generally cannot
establish that she is entitled to withholding of removal or CAT relief. Forgue, 401 F.3d at 1288
n.4 (“Because Forge has failed to establish a claim of asylum on the merits, he necessarily fails to

                                                 3
determination does not alleviate the IJ’s duty to consider other evidence produced

by an asylum applicant.” Id. “Further, the IJ must offer specific, cogent reasons

for an adverse credibility finding.” Id. “Once an adverse credibility finding is

made, the burden is on the applicant alien to show that the IJ’s credibility decision

was not supported by ‘specific, cogent reasons’ or was not based on substantial

evidence.” Id.

       Here, the IJ “offer[ed] specific, cogent reasons for [his] adverse credibility

finding.” Id. at 1287. Prior to and during her removal hearing, Zheng repeatedly

claimed that she was single and feared punishment because she had lived with her

boyfriend. During the removal hearing Zheng claimed for the first time that she

and her boyfriend were married under the customs of her area because they lived

together. When the IJ questioned the accurateness of Zheng’s assertion, in light of

his own familiarity with those traditions, Zheng said for the first time that she and

her boyfriend had undergone a traditional marriage ceremony. Moreover, Zheng

was initially vague in answering questions about her wedding date and did not

have any pictures of the event.



establish eligibility for withholding of removal or protection under CAT.”) (citing Najjar v.
Ashcroft, 257 F.3d 1262, 1292–93 (11th Cir. 2001)) Najjar, 257 F.3d at 1292–93 (“Where an
applicant is unable to meet the well-founded fear standard for asylum, he is generally precluded
from qualifying for either asylum or withholding of deportation.”) (internal citations and marks
omitted). Here, there no argument is made that Zheng’s case is outside the general rule.

                                                4
      Also, Zheng gave one birth year (1982) when she first arrived in the United

States and another (1984) in her application for asylum and at the removal hearing.

The birth year Zheng claimed at the removal hearing made her underage for legal

marriage in China while her initially-given birth date did not.

      These inconsistencies support the IJ’s finding that Zheng was not credible.

Cf. Id. at 1287–88 (concluding that the IJ’s finding that Forgue was not credible

was supported by substantial evidence because, prior to his hearing before the IJ,

Forgue had failed to reveal numerous facts that would support his claims). Given

the IJ’s determination that Zheng lacked credibility, a finding that this record does

not compel be reversed, substantial evidence supports the IJ’s denial of relief.

      PETITION DENIED.




                                          5